Title: From George Washington to James McHenry, 16 October 1797
From: Washington, George
To: McHenry, James



Dear Sir,
Mount Vernon 16th Oct. 1797

Your favour of the 2d instt came duly to hand. For the perusal of the enclosure I thank you—It is returned.
We heard with much concern, but long after the thing had happened, of the accident which befel your son. We hope he is perfectly recovered from the fall, and you from your billious attack.
Having no news to entertain you with, and could only fill a letter with the perplexities I experience daily from workmen, and other occurrances of little moment to any besides myself, I shall conclude this letter with best respects in which Mrs Washington and Nelly Custis unite to Mrs McHenry and yourself and with assurances of being Dear Sir Your Affecte friend

Go: Washington


P.S. My mind during the last days of my remaining in Philadelphia was so much occupied with public & private concerns that I always forgot, when I was in your company, to enquire whether Mr Lear had accounted to the War Office for the money he had received to purchase the Site for the Arsenal on Potomac. As I was, in some measure, the cause of his Agency in that business, I wish to know whether it is settled to your Satisfaction.

Be so good as to send the letter for Mr Dandridge to his lodgings if he has not sailed, or left the City.

